                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    GRANT LESLIE WASHAM,                                 Case No. 19-cv-02176-JD
                                                        Petitioner,
                                   8
                                                                                             ORDER GRANTING LEAVE TO
                                                 v.                                          PROCEED IN FORMA PAUPERIS
                                   9
                                                                                             AND DISMISSING PETITION
                                  10    PEOPLE OF CALIFORNIA,                                WITH LEAVE TO AMEND
                                                        Respondent.                          Re: Dkt. No. 5
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           Petitioner, a prisoner, filed a pro se petition for a writ of habeas corpus pursuant to 28

                                  14   U.S.C. § 2254. He also applied for leave to proceed in forma pauperis. Petitioner was convicted

                                  15   in Lake County, which is in this district, so venue is proper here. See 28 U.S.C. § 2241(d).

                                  16                                             BACKGROUND

                                  17           Petitioner states he was convicted and sentenced on February 19, 2019, for false

                                  18   imprisonment with violence. Petition at 2. He states that he did not appeal the conviction or file a

                                  19   state habeas petition. Id. at 5-6.

                                  20                                               DISCUSSION

                                  21
                                                STANDARD OF REVIEW
                                  22
                                               The Court may consider a petition for writ of habeas corpus “in behalf of a person in
                                  23
                                       custody pursuant to the judgment of a State court only on the ground that he is in custody in
                                  24
                                       violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a); Rose v.
                                  25
                                       Hodges, 423 U.S. 19, 21 (1975). Habeas corpus petitions must meet heightened pleading
                                  26
                                       requirements. McFarland v. Scott, 512 U.S. 849, 856 (1994). An application for a federal writ of
                                  27
                                       habeas corpus filed by a prisoner who is in state custody pursuant to a judgment of a state court
                                  28
                                   1   must “specify all the grounds for relief available to the petitioner ... [and] state the facts supporting

                                   2   each ground.” Rule 2(c) of the Rules Governing § 2254 Cases, 28 U.S.C. § 2254. “‘[N]otice’

                                   3   pleading is not sufficient, for the petition is expected to state facts that point to a ‘real possibility

                                   4   of constitutional error.’” Rule 4 Advisory Committee Notes (quoting Aubut v. Maine, 431 F.2d

                                   5   688, 689 (1st Cir. 1970)).

                                   6           LEGAL CLAIMS

                                   7           Petitioner argues that pursuant to state law he is entitled to more good conduct credits and

                                   8   should be released from custody sooner than his anticipated release date. Assuming that petitioner

                                   9   has presented a federal claim, it does not appear that he has exhausted this claim in state court.

                                  10           Before he may challenge either the fact or length of his confinement in a habeas petition in

                                  11   this Court, petitioner must present to the California Supreme Court any claims he wishes to raise

                                  12   in this Court. See Rose v. Lundy, 455 U.S. 509, 522 (1982) (holding every claim raised in federal
Northern District of California
 United States District Court




                                  13   habeas petition must be exhausted). The general rule is that a federal district court must dismiss a

                                  14   federal habeas petition containing any claim as to which state remedies have not been exhausted.

                                  15   Id.

                                  16           It appears that petitioner has presented an entirely unexhausted petition. The petition is

                                  17   dismissed with leave to amend to demonstrate that he exhausted the claim. Petitioner should also

                                  18   provide more information regarding his claim and describe how it presents a federal claim. He

                                  19   must present a claim regarding a violation of the Constitution or laws or treaties of the United

                                  20   States. 28 U.S.C. § 2254(a).

                                  21                                               CONCLUSION

                                  22           1.      Leave to proceed in forma pauperis (Docket No. 5) is GRANTED.

                                  23           2.      Within twenty-eight (28) days of service of this order, petitioner must file an

                                  24   amended petition and he may file a motion for a stay. Failure to file an amended petition within

                                  25   the designated time may result in the dismissal of this action.

                                  26           3.      Petitioner must keep the Court informed of any change of address and must comply

                                  27   with the Court’s orders in a timely fashion. Failure to do so may result in the dismissal of this

                                  28   action for failure to prosecute pursuant to Federal Rule of Civil Procedure 41(b). See Martinez v.
                                                                                            2
                                   1

                                   2   Johnson, 104 F.3d 769, 772 (5th Cir. 1997) (Rule 41(b) applicable in habeas cases).

                                   3          IT IS SO ORDERED.

                                   4   Dated: July 30, 2019

                                   5

                                   6
                                                                                                  JAMES DONATO
                                   7                                                              United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       3
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        GRANT LESLIE WASHAM,
                                   4                                                          Case No. 19-cv-02176-JD
                                                       Plaintiff,
                                   5
                                                v.                                            CERTIFICATE OF SERVICE
                                   6
                                        PEOPLE OF CALIFORNIA,
                                   7
                                                       Defendant.
                                   8

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on July 30, 2019, I SERVED a true and correct copy(ies) of the attached, by placing
 United States District Court




                                  13
                                       said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17   Grant Leslie Washam ID: #37933
                                       Lake County Sheriff's Office
                                  18   4913 Helbush Dr.
                                       Lakeport, CA 95453
                                  19

                                  20

                                  21   Dated: July 30, 2019

                                  22
                                                                                          Susan Y. Soong
                                  23                                                      Clerk, United States District Court
                                  24

                                  25
                                                                                          By:________________________
                                  26                                                      LISA R. CLARK, Deputy Clerk to the
                                  27                                                      Honorable JAMES DONATO

                                  28
                                                                                          4
